Citation Nr: 1230137	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  12-17 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left foot pes planus.

2.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected left foot pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to January 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).

Also as an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system.  A review of the documents in Virtual VA found that they are either duplicates of evidence in the paper claims file or are not relevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for a low back disability, to include as secondary to left foot pes planus, is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

It is not shown that the Veteran has, or at any time during the pendency of the claim has had, a chronic right hip disability.  


CONCLUSION OF LAW

Service connection for a right hip disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A December 2010 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent postservice treatment records have been secured and the RO arranged for a VA examination in June 2011.  As will be discussed in greater detail below, the examination report is adequate to properly adjudicate the matter at hand.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  
A review of the record, including  a December 2009 memorandum to the file, found that states that the Veteran's service treatment records (STRs) are unavailable for review.  (Records at the National Personnel Records Center were likely destroyed by a fire at that facility in July 1973, and there are no alternate source records available.)  Therefore, VA has a heightened duty to assist the Veteran in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate source medical records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO notified the Veteran that his STRs were unavailable; and asked him to submit any such records in his possession and identify any alternate sources of pertinent information.  He indicated records of his treatment could be found at the Mt. Vernon, Missouri VA community based outpatient clinic and the Fayetteville, Arkansas VA medical center; those records were obtained and associated with the claims file.  The Veteran has not identified any further pertinent evidence that remains outstanding.  The Board finds that the record, as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  Therefore, the Board finds that the VA's "heightened" duty to assist has been met.  Accordingly, the Board will address the merits of the claim.

B.  Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 
Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that his service-connected left foot pes planus has caused him to develop a right hip disability.  As is noted above, the Veteran's STRs are unavailable for review.  

The only postservice evidence that refers to right hip complaints is a November 2010 VA treatment record that notes the Veteran's complaints of low back pain radiating into his right hip.  The diagnosis was radicular low back pain; the Veteran was referred for a lumbar computed tomography (CT) scan which found arthritic changes and degenerative disk disease (DDD) of the lumbar spine.

On June 2011 VA examination, the Veteran denied pain of the anterior pelvis/groin region.  He denied crepitus or limited range of motion of the hip joint.  He identified the right gluteal and sacroiliac regions as sites of his right hip pain.  He denied any current treatment, as well as any symptoms of arthritis, or incapacitating episodes of arthritis in his hips.  

Based on physical examination, the history reported by the Veteran, and a review of the claims file, the examiner determined that no X-rays were warranted, as when describing his "hip" pain the Veteran identified his right buttock and not the area of the hip joint.  The Veteran's hips were found to be normal.  As there was no right hip disability found, the examiner did not offer an opinion regarding nexus of such disability to service.  The examiner noted that the Veteran had diagnoses of DDD and facet arthritis of the lumbar spine with right side sciatica.  The examiner stated that the Veteran's description of the location of his right hip pain supported symptoms of right side sciatica, related to his diagnosed low back disability.  

The threshold requirement that must be met in order to establish a claim for service connection (whether direct or secondary) is that there must be competent evidence (a medical diagnosis) of a current disability (or one that existed on or after the date of application for service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Here, a right hip disability is not shown.  The Board notes that the Veteran has presented subjective complaints of right "hip" pain.  These complaints have been attributed by medical providers to his diagnoses of DDD and facet arthritis of the lumbar spine with right side sciatica (which are the subject of the issue being remanded).  [ The Board notes that sciatica is a condition characterized by "pain radiating from the back into the buttock and into the lower extremity along its posterior or lateral aspect, and most commonly caused by a protrusion of a lumbar intervertebral disk."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1703 (31st ed. 2007).]  Accordingly, the sciatica would be rated as a neurological symptom of lumbar disc disease if such is found to be service-connected.  

The Veteran's own opinion that he has a right hip disability is not competent evidence.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Whether there is underlying hip pathology to account for the Veteran's reported complaints is a medical question beyond the scope of lay observation (particularly in circumstances when, as here, other conditions exist that might account for those complaints).  Here, medical providers have not found underlying hip pathology.  

In summary, there is no competent (medical) evidence that shows the Veteran has a right hip disability.  His right side sciatica has been attributed to a low back disability (a claim of service connection for which remains pending).  As there is no competent evidence that he has (or at any time during the pendency of the claim has had) a right hip disability, he has not presented a valid claim of service connection for such disability, and the appeal in this matter must be denied.  


ORDER

Service connection for a right hip disability, to include as secondary to service-connected left foot pes planus, is denied.


REMAND

Regarding the matter of service connection for a low back disability, while the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2011).

The Veteran asserts that his current low back disability was caused by his service-connected left foot disability.  He was afforded a VA examination in June 2011; a close review of the examination report found it to be inadequate for rating purposes.  

Specifically, the examiner opined that the Veteran's current low back disability (DDD and facet arthritis of the lumbar spine with right sciatica), was less likely than not caused by or a result of his military service.  The rationale for the opinion states that the gait impact of the Veteran's service-connected left foot disability did not impact his low back in his formative working years, and that the current low back disability was more likely caused by natural aging.  It does not explain why that is so (some citation to medical literature/supporting factual data might be helpful).   Furthermore, under governing caselaw the opinion offered does not adequately address whether or not the service connected foot disability aggravated the back disability for which service connection is sought.  Hence, a remand to secure an adequate nexus opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should arrange for the Veteran's claims file to be forwarded to an orthopedist for review and a clarifying opinion.  The examiner should express an opinion as to the likely etiology of the Veteran's current low back disability, and specifically whether it is at least as like as not (a 50 percent or better probability) that the current low back disability was caused and/or aggravated by the Veteran's service-connected left foot pes planus.  If the requested opinion cannot be given without the Veteran being examined, arrangements should be made for the Veteran to be reexamined by an orthopedist.  The consulting orthopedist must explain the rationale for all opinions.

2.  The RO should view the record and then re-adjudicate the claim of service connection for a low back disability. If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


